UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1569


CELESTE G. BROUGHTON,

                Plaintiff – Appellant,

          and

ROBERT B. BROUGHTON, JR.,

                Plaintiff,

          v.

JOHN N. MCCLAIN, JR.; ROBERT GALEY; WELLS FARGO & COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:13-cv-00454-H)


Submitted:   April 26, 2016                 Decided:   April 29, 2016


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Celeste G. Broughton, Appellant Pro Se. William Sidney Aldridge,
NICHOLLS & CRAMPTON, PA, Raleigh, North Carolina; Debbie Weston
Harden, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Celeste    G.   Broughton    appeals    the     district   court’s    order

denying   her   post-judgment     motion    for     disqualification    of   the

district court judge.        We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

order.     We   also      deny   Broughton’s      most   recent   motion     for

reconsideration      of   this   court’s    prior    order   substituting    the

bankruptcy trustee as the Appellant as moot, as the trustee has

been removed as the Appellant.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                      3